J-A17024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CITIMORTGAGE, INC.                               IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

JOHN H. NORMAN, SR.

                            Appellant                No. 2412 EDA 2016


            Appeal from the Judgment Entered November 14, 2016
             In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): August Term, 2009, No. 00813


BEFORE: GANTMAN, P.J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                              FILED JUNE 27, 2017

        Appellant, John H. Norman, Sr., appeals from the judgment entered in

favor of CitiMortgage, Inc., on November 14, 2016, following a bench trial in

this mortgage foreclosure action. We affirm.

        We adopt the following statement of facts and procedure from the

docket and the trial court opinion, which in turn are supported by the record.

See Trial Court Opinion (TCO), 2/23/2017, at 1-7.           In August 2007,

Appellant executed a mortgage and promissory note in exchange for a loan

on his property.       Appellant defaulted on the mortgage in November 2008.

In June 2009, the mortgage was assigned to Appellee.              Foreclosure



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17024-17



proceedings commenced in August 2009.1           In September 2009, Appellant

executed a power of attorney naming Gwendolyn Harmon, his daughter, as

his attorney-in-fact.

       The matter proceeded through a tortured litigation process. The court

dismissed Appellant’s counterclaims. The matter was litigated extensively in

discovery and motions courts. Multiple motions for sanctions were filed by

both parties. Multiple motions for summary judgment were filed; in August

2015, the court granted Appellee’s cross-motion for partial summary

judgment. Prior to trial, both parties filed extensive motions in limine.

       Finally, the matter proceeded to bench trial from February 26, 2016,

through March 2, 2016.           On the third day of trial, the court examined

Appellant and ruled that he was incompetent and unable to testify at trial.

The court found in favor of Appellee and entered an in rem judgment in the

amount of $260,059.55 and post-judgment interest. Appellant’s motion for

reconsideration and post-trial motions were denied. Appellant filed notices


____________________________________________


1
  In September 2013, Appellant separately commenced a complaint in the
Eastern District of Pennsylvania, alleging that Lownhome and Appellee had
violated the Pennsylvania Unfair Trade Practices Act and Consumer
Protection Law (“UTPCPL”), 73 Pa.C.S. § 201 et seq., the Truth in Lending
Act, 15 U.S.C. § 1601 et seq., the Real Estate Settlement Procedures Act, 12
U.S.C. § 2601, et seq. as well as various tort claims. Summary judgment
was granted in Appellee’s favor in June 2015. During the pendency of this
case, Appellant’s daughter, Gwendolyn Harmon, was ordered not to engage
in the unauthorized practice of law due to her suspension from the bar of
Pennsylvania.



                                           -2-
J-A17024-17



of appeal on July 27, 2016, and again on August 16, 2016.2 Appellant filed a

court-ordered statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). The trial court issued a responsive opinion.

       Initially, we observe that Appellant’s 1925(b) statement was deficient.

The statement must be concise and coherent as to permit the court to

understand the specific issues being raised on appeal; when an appellant

raises an “outrageous” number of issues in the statement, he has

deliberately    circumvented      the    meaning   and   purpose   of   Rule   1925,

preventing meaningful review. See Tucker v. R.M. Tours, 939 A.2d 343,

346 (Pa. Super. 2007).          Here, although the court produced an opinion,

Appellant’s five-page, twenty-seven issue statement was not concise and

coherent so as to enable the court to conduct a meaningful review of the

issues he sought to raise and he has not preserved them for purposes of

appeal. Id.; see also Appellant’s Pa.R.A.P. 1925(b) Statement, 8/22/16, at

1-5.

       Further, Appellant’s brief does not comply with the Rules of Appellate

Procedure. If briefs and reproduced records do not comply with the rules,

and the defects are substantial, the appeal may be dismissed.                   See

Pa.R.A.P. 2101.       Here, the defects are substantial.      Although a pro se


____________________________________________


2
 On November 3, 2016, this Court quashed Appellant’s appeal docketed at
2735 EDA 2016 as duplicative of the instant appeal. See Order, 11/3/16,
2735 EDA 2016, at 1.



                                           -3-
J-A17024-17



litigant’s filings may be liberally construed, an appellant still must comply

with the Pennsylvania Rules of Civil Procedure. See, e.g., Commonwealth

v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003).

       Appellant’s brief violates almost every Rule of Appellate Procedure

related to briefs and reproduced records. See Pa.R.A.P. 2111-2119; 2135;

2154; 2171-2174.        The brief is unpaginated, without a table of contents,

does not contain a certification of word count, and is missing several

portions designated as required by Pa.R.A.P. 2111. Appellant’s statement of

the case is a rambling, forty-six paragraph screed that does not discuss

motions in limine, the trial, evidentiary issues raised at trial, or the manner

in which any of these issues were preserved, in any way.           Appellant’s

argument section does not address many of the issues stated in his

statement of questions.

       On appeal, Appellant raises twenty-six questions for our review.3 See

Appellant’s Brief at 10-14. Appellant’s statement of issues is identical to the

issues raised in his Pa.R.A.P. 1925(b) statement.      Each issue is, itself, a

large paragraph and accordingly, we will not reproduce them verbatim. See

Appellant’s Brief at 10-14.



____________________________________________


3
  Appellant’s statement of questions is misnumbered; although it states that
it raises twenty-seven questions, there are only twenty-six. Additionally,
Appellant’s brief lacks page numbers. We have paginated the brief for ease
of reference, not counting Appellant’s cover page.



                                           -4-
J-A17024-17



      Appellant claimed the court erred in dismissing his claims and

counterclaims, and in denying his motions for summary judgment and for

sanctions against Appellee.      Id.      Appellant challenged a number of

evidentiary rulings made during trial, including the sequestration of his

daughter because it rendered her unable to assist his trial counsel, as he

was incompetent to do so.      Id.     He further challenged the admission of

certain checks, and the limitation of expert testimony presented by

Appellant, among other complaints.       Id.   Appellant challenged the validity

and enforceability of the mortgage, claiming that Appellee had no standing

to enforce the mortgage and that Appellant was not competent to enter into

a mortgage.    Id.    Appellant challenged the accuracy and validity of the

judgment. Id. Appellant accused the court of bias, impartiality, and unfair

rulings. Id. Finally, Appellant argued the court erred in denying his petition

to appeal in forma pauperis. Id.

      The trial court found many of Appellant’s claims waived for failure to

object at trial and failure to allege the claim with sufficient specificity,

including his third, fourth, sixth, eleventh, nineteenth, twentieth, twenty-

second, and twenty-third issues.     The trial court found all claims raised in

Appellant’s federal case barred by collateral estoppel and res judicata.      A

review of the record supports this decision. See Appellant’s Brief at 10-14;

TCO at 11-15.        Appellant’s challenge to the judgment as “unfair” is,

additionally, waived for failure to include it in his post-trial motion.    See




                                       -5-
J-A17024-17



Diener Brick Co. v. Mastro Masonry Contractor, 885 A.2d 1034, 1038

(Pa. Super. 2005).

     Finally, Appellant’s reproduced record also suffers from fatal defects.

Appellant did not designate the contents of the record pursuant to Pa.R.A.P.

2154; see also Pa.R.A.P. 2188 (noting that if an appellant fails to file his

designation of a reproduced record within the time period designated by the

Rules of Appellate Procedure, the appeal may be dismissed).      Appellant’s

“record” consists of a number of unorganized, unlabeled documents and

pleadings, with no indication of where in the certified record they may be

found. See Pa.R.A.P. 2174.

     In sum, the defects in Appellant’s Rule 1925(b) statement, brief, and

reproduced record are so substantial as to preclude meaningful review.

Accordingly, Appellant has waived all issues on appeal. See Tucker v. R.M.

Tours, 939 A.2d at 346; Pa.R.A.P. 2101.

     Order affirmed. Case stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2017




                                   -6-